DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/914,443 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1 – 8 were allowed in the previous office action (Non-Final Rejection mailed March 3, 2022) and a statement of the reasons for allowance was provided therein. 
	In regard to claims 9 – 17, the examiner agrees the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection. In regard to independent claim 9, similarly to claim 1, Stoddard (US 3,408,784) is considered to represent the closest prior art. There is no teaching or suggestion in Stoddard for a gas recirculation system comprising a duct having an inlet and an outlet, wherein the inlet of the duct is configured to receive, into the duct, the gas exiting the particulate filter at the second surface, wherein the outlet of the duct is configured to output the gas from the duct to the particulate filter at the first surface; andMcDONNELL BOEHNEN4HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE, 32ND FLOOR CHICAGO, IL 60606(31 2)913-0001a controller in communication with the input signal source, wherein the controller is configured to: cause the input signal source to provide a first voltage signal while the gas flows through the porous filter substrate a first time, and after the gas is recirculated by the gas recirculation system, cause the input signal source to provide a second voltage signal while the gas flows through porous filter substrate a second time, wherein the first voltage signal differs from the second voltage signal. Claims 10 – 17 depend from claim 9 and are allowed for at least the same reason as claim 9. 
	In regard to independent claim 18, Stoddard is also considered to represent the closest prior art. The fan (20) in Stoddard was considered to form the gas mover. The fan (20) is designed to move air through the filter and thus generally moves air in the axial direction of the filter. There is no teaching or suggestion in Stoddard for a gas mover that is configured to direct a stream of gas in a direction that is transverse to a direction of the flow path of the gas that flows through the porous filter substrate such that the gas mover is operable to generate a turbulence in the gas prior to the gas flowing through the porous filter substrate. Claims 19 and 20 depend from claim 18 and are allowed for at least the same reason as claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773